Exhibit 10.1




AGREEMENT FOR SEVERANCE BENEFITS AND
FOR RELEASE, WAIVER AND NONDISCLOSURE


WHEREAS, heretofore Michael Benkel is or has been an employee of Pier 1 Services
Company;


WHEREAS, the employment relationship between Michael Benkel and Pier 1 Services
Company has been discontinued effective March 18, 2019;


WHEREAS, severance benefits will benefit Michael Benkel during the transition
following discontinuation of his employment;


WHEREAS, it is a common practice in business today for a former employee who is
given severance benefits to release all claims and damages against the former
employer;


WHEREAS, Pier 1 Services Company has agreed to extend severance benefits to
Michael Benkel, and in exchange, Michael Benkel has agreed to release and waive
all claims and damages relating to his employment and the discontinuation
thereof;


WHEREAS, Michael Benkel represents that he has not assigned, sold, conveyed or
transferred any claims of the type described in paragraph 2 below to third
parties including, but not limited to, attorneys; and


WHEREAS, Michael Benkel, on behalf of himself and his agents, assigns,
relatives, spouse (if any) and related persons (hereinafter collectively
referred to as “Associate”), and Pier 1 Services Company on behalf of itself and
its parent(s), subsidiaries and affiliated companies (corporate and
noncorporate), and on behalf of its and their directors, officers, employees,
agents, representatives and related persons and entities (hereinafter
collectively referred to as "Pier 1") wish to enter into this Agreement for
Severance Benefits and for Release, Waiver and Nondisclosure (hereinafter
referred to as "Agreement").


NOW THEREFORE, in consideration of the mutual covenants, warranties and
undertakings set forth herein, Associate and Pier 1 agree as follows:


1.            By executing this Agreement, Associate (subject to his right to
revoke or rescind this Agreement during the Revocation Period [as defined below]
and the provisions herein), hereby agrees to accept a cash severance in the
amount of $277,810.77 (less applicable taxes and withholding amounts) to be paid
within ten (10) days after the Revocation Period. The cash severance amount
consists of  thirty-six weeks base pay in the amount of $249,230.77, 12-months
of COBRA reimbursement in the amount of $22,080.00 and the waived placement
service fee in the amount of $6,500.00.


By executing this Agreement, Pier 1 agrees to tender said amount as set forth
above after the expiration of the Revocation Period as described above; provided
that , Associate executes this Agreement within the time period stated in
paragraph 16 below and does not revoke or rescind this Agreement during the
Revocation Period.


Agreement for Severance Benefits and for Release, Waiver and Nondisclosure

Page 1


--------------------------------------------------------------------------------

2.            Associate hereby irrevocably and unconditionally releases Pier 1
from any and all claims and causes of action, known or unknown, and recoverable
damages (including claims for statutory attorney's fees), relating to or arising
in any way from Associate's employment with Pier 1 and the discontinuation of
such employment.  Associate hereby waives all claims and causes of action
against Pier 1 and all damages, if any, that may be recoverable, including the
recovery of statutory attorney’s fees.  This release and waiver of all claims
and damages includes, but is not limited to, all claims, losses, liabilities,
obligations and causes of action, known and unknown, arising out of, connected
with, or relating to: (i) Associate’s employment; (ii) Pier 1’s refusal or
failure to continue Associate’s employment; or (iii) the discontinuation of
Associate’s employment, including, but not limited to, claims for compensation,
commissions, bonuses, stock options, other wages and benefits, breach of
contract, wrongful termination, impairment of economic opportunity, intentional
infliction of emotional distress, claims based on personal injury, work-related
accident, any breach of implied or express covenant of good faith and fair
dealing, violation of public policy, or any other contract, tort or personal
injury claim, or claim based on any municipal, state or federal statute,
regulation or ordinance relating to employment, employment discrimination or
retaliation, including but not limited to Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000 et seq.; The Civil Rights Act of 1866, as
amended, 42 U.S.C. § 1981; The Civil Rights Act of 1991, as amended, 42 U.S.C. §
1981a; The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §
621 et seq.; Americans With Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.; Equal Pay
Act, as amended, 29 U.S.C. § 201 et seq.; National Labor Relations Act, as
amended, 29 U.S.C. § 151 et seq.; Worker Adjustment and Retraining Notification
Act, as amended, 29 U.S.C. § 2101 et seq., Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1000 et seq.; Family and Medical Leave Act, as
amended, 29 U.S.C. § 2601, et seq.; claims under workers' compensation laws
(except the right to file a claim for and receive workers’ compensation
benefits); or any other statute, rule, regulation, ordinance, or common civil or
other law, or judicial or administrative interpretation whether promulgated by
Federal, State, local or other jurisdiction or political subdivision.  This
Agreement extinguishes any potential monetary recovery from any contracts or
claims Associate may have relating to Associate’s employment with Pier 1 and the
discontinuation of Associate’s employment.


3.            Intentionally Deleted.


4.            This Agreement does not prohibit, release or waive Associate's
rights as an employee (i) to any vested benefits under a benefit plan which by
its terms specifically provides for the vesting of benefits, (ii) to convert any
insured benefits under an employee benefit plan to the extent the plan allows
conversion, or (iii) to maintain Associate’s medical insurance in force as
provided by the Comprehensive Omnibus Budget Reconciliation Act of 1985 (COBRA),
or (iv) to file or otherwise institute, participate or cooperate in any
investigation, charge and/or claim with Congress or a federal, state, or local
government agency.


5.            It is expressly understood and agreed that this Agreement is not
and shall not be construed as an admission of liability on the part of Pier 1,
and any such admission is expressly denied.


6.            Associate represents and warrants that as of March 18, 2019 he has
returned all property, equipment, documents and other tangible things, including
keys, cell phones, pagers, corporate credit cards, and laptops or other
computers of which are the property of Pier 1, or if Associate has failed to do
so, Associate agrees to do so immediately upon finding any such items in their
possession.


Agreement for Severance Benefits and for Release, Waiver and Nondisclosure

Page 2


--------------------------------------------------------------------------------

7.            Associate acknowledges that during Associate’s employment with
Pier 1, Associate has been given access to and use of trade secrets, proprietary
data, or other confidential information, which were developed at considerable
effort and expense, and which if acquired by competitors of Pier 1 would give
them an unfair business advantage.  Associate understands and agrees that this
information, if used by or disclosed to anyone but Pier 1 and its employees with
a need to know, will place Pier 1 at a competitive disadvantage.  Associate
further acknowledges that he has not used or disclosed such trade secrets,
proprietary data, or other confidential information during their employment with
Pier 1, except as authorized in writing by Pier 1 or in the normal exercise of
their job duties for the benefit of Pier 1.


In further consideration for the above-recited covenants, promises and
statements of understanding between the parties, including the payment described
in Paragraph 1 of this Agreement, to which Associate is otherwise not entitled,
Associate agrees that he shall not, without the prior express written consent of
Pier 1, directly or indirectly communicate or disclose, or use for their benefit
or the benefit of any other person, firm, association, or corporation, any of
Pier 1’s trade secrets, proprietary data or other confidential information,
which trade secrets, proprietary data and other confidential information were
communicated to or otherwise learned or acquired by Associate during Associate’s
employment relationship with Pier 1, except that Associate may disclose such
matters to the extent that disclosure is required (a) at Pier 1’s direction or
(b) by a lawful order of a court or other governmental agency of competent
jurisdiction.  For so long as such matters remain trade secrets, proprietary
data, or other confidential information, Associate agrees that he will not use
such trade secrets, proprietary data, or other confidential information in any
way or in any capacity other than as expressly consented to by Pier 1.


Nothing in the above paragraph shall be construed to restrict Associate from
using Associate’s general knowledge, skills, and experience acquired during
Associate’s employment with Pier 1 in future employment whether or not such
employment is with a direct competitor of Pier 1.


Such trade secrets, proprietary data, or other confidential information include,
but are not limited to, the following: information concerning strategic
marketing plans or product development plans; cost or pricing information;
vendor or supplier information; business plans or methods; customer lists or
data; information regarding proposed joint ventures, mergers, acquisitions, and
other such anticipated or contemplated business ventures of Pier 1; projects,
whether completed, in progress, or only contemplated; real estate plans and
strategy; investment opportunities and other information related to investments
of Pier 1, whether past, present or future; confidential financial information;
financial planning and analysis modeling and methodology; intellectual property;
financial accounting and reporting; tax planning and strategy; personnel
information; ideas; discoveries; designs; inventions; improvements; know-how;
writings and other works of authorship; computer programs; accounting
information; lists; analyses; studies; technology; programs; flow charts;
information regarding products or techniques;  strategies; or, any other
business information that relates in any manner to the actual or anticipated
business of Pier 1, and which Pier 1 has not intentionally disclosed to its
competitors or to the general public.


Agreement for Severance Benefits and for Release, Waiver and Nondisclosure

Page 3


--------------------------------------------------------------------------------

The obligations set forth herein shall be in addition to any other
confidentiality obligations that Associate may have to Pier 1.


8.            Associate agrees that the terms of this Agreement shall be
confidential.  Associate agrees that he will not disclose the terms to anyone
other than their spouse, attorney, accountant, financial planner, or tax
advisor, without Pier 1’s prior written approval, except as may be required by
law and/or court order.  Associate agrees that he will not disclose the terms of
this Agreement to their spouse, attorney, accountant, financial planner, or tax
advisor unless the receiving party agrees to abide by the confidentiality
provisions of this Agreement, and the Associate agrees to be responsible for any
breach of confidentiality by their spouse, attorney, accountant, financial
planner and/or tax advisor.  If Associate receives a request pursuant to
applicable law to disclose the existence or terms of this Agreement, Associate
agrees that he will promptly notify Pier 1’s Legal Department to enable Pier 1
to seek a protective order or other appropriate remedy prior to any disclosure
being made by Associate.


9.            Associate shall not make any untrue, misleading, or disparaging
statements, or comments concerning Pier 1 to any nongovernmental entity.  The
commitments in this paragraph and in other paragraphs of this Agreement will not
limit or prohibit Associate from testifying truthfully or providing truthful
information in connection with any pending or threatened legal proceeding. 
Further, nothing in this paragraph or in any other paragraph of this Agreement
prohibits Associate from reporting possible violations of federal, state, or
local law or regulation to any governmental agency or entity, including, but not
limited to, the United States Department of Justice, the Securities and Exchange
Commission, Congress, and/or any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions or other
provisions of federal, state, or local law or regulation. Associate does not
need the prior authorization of Pier 1 to make any such reports or disclosures
and Associate is not required to notify Pier 1 that he has made such reports or
disclosures.


10.            In order to protect the goodwill Company has with its associates
and the confidential information Associate had access to about Company
associates, Associate agrees that for the twelve (12) months immediately
following his execution of this Agreement, he will not, directly or indirectly,
solicit, recruit, hire or recommend for hire, any individual who was employed by
Company (or its affiliates) during Associate’s employment with the Company with
whom Associate had any contact with or that Associate had access to that
Company’s information maintained on its associates during his employment with
Company.


11.            Associate agrees to cooperate with Pier 1 at such reasonable
times and places as may be reasonably requested, and to provide all information
that may be reasonably requested with respect to any matter involving
Associate’s present or former relationship with Pier 1, the work Associate
performed for Pier 1, or present or former employees, so long as such requests
do not unreasonably interfere with any other job or significant personal
activity in which Associate is engaged. This specifically includes Associate’s
assistance in regulatory inquiries, investigations and litigation matters,
including depositions and/or court appearances in connection therewith, which
may include appearances in other states. Pier 1 will make every effort to
schedule these matters at times and locations convenient for Associate should
these matters arise. Pier 1 will reimburse Associate for reasonable expenses,
such as telephone, travel, lodging, and meal expenses Associate incurs at the
request of Pier 1, consistent with Pier 1’s generally applicable policies for
employee expenses.


Agreement for Severance Benefits and for Release, Waiver and Nondisclosure

Page 4


--------------------------------------------------------------------------------

12.            This Agreement is not assignable, renewable, may not be modified,
and may not be extended beyond the period described below, except by a written
document signed by Associate and the Senior Vice President‑Human Resources of
Pier 1 Services Company.


13.            This Agreement represents and encompasses the entire agreement
between the parties and supersedes all prior and contemporaneous (whether
written or oral) negotiations, representations, agreements and understandings.


14.            This Agreement shall be governed by the laws of the State of
Texas.  Should a lawsuit be filed to enforce the terms of this Agreement, venue
shall lie exclusively in the courts located in Tarrant County, Texas.


15.            It is the intention of the parties that neither this Agreement
nor any part thereof is admissible in any administrative or judicial proceeding
other than one to enforce the terms of this Agreement.


16.            Associate represents and acknowledges that he is being given at
least twenty-one (21) days to consider this Agreement before signing it, and
further, that he is advised in writing to consult with an attorney before
signing it.


17.            Associate may revoke or rescind this Agreement during the seven
(7) day period following the date of execution of this Agreement by Associate
(the "Revocation Period").  This Agreement shall not become effective nor
enforceable during the Revocation Period.  Should Associate decide to revoke or
rescind this Agreement during the Revocation Period, then they must do so by
serving written notice to Pier 1 Services Company, by facsimile at _______,
Attn: Legal Department.


18.            Associate acknowledges that the injury Pier 1 will suffer in the
event of Associate’s breach of any covenant or agreement set forth in Paragraphs
7, 8, 9 or 10 herein cannot be compensated by monetary damages alone, and
Associate therefore agrees that Pier 1, in addition to and without limiting any
other remedies or otherwise, shall have the right to obtain an injunction
against Associate.


19.            Should any clause, sentence, provision, paragraph or part of this
Agreement for any reason whatsoever, be adjudged by any court of competent
jurisdiction, or be held by any other competent authority having jurisdiction,
to be invalid, unenforceable, or illegal, such judgment or holding shall be
confined in its operation to the clause, sentence, provision, paragraph or part
of this Agreement directly involved, and the remainder of this Agreement shall
remain in full force and effect.


20.            Associate represents that he fully understands that he may
consult with their personal attorney regarding this Agreement and have done so
to the extent, if at all, that he deems appropriate. Associate warrants that he
has had a reasonable period of time to review this Agreement, that he has
carefully read and fully understand all of the provisions and effects of this
Agreement and that he has voluntarily executed it in the space provided below. 
Associate further warrants and represents that the severance benefit described
in this Agreement is an exchange of consideration or value to which Associate is
not otherwise entitled.


Agreement for Severance Benefits and for Release, Waiver and Nondisclosure

Page 5


--------------------------------------------------------------------------------

21.            If Associate should breach any term of the Agreement, any delay
by Pier 1 in enforcing the Agreement shall not be deemed a waiver or
acceptance.  No waiver shall bind Pier 1 unless supported by consideration,
executed in writing by the party to be bound, and delivered by an authorized
officer or agent.


22.            Associate hereby resigns effective March 18, 2019, as an officer
of any entity within the definition of Pier 1 for which he serves.


23.            This Agreement shall be fairly construed based on its language
and without regard to the author of the language.





 
 
 
Pier 1 Services Company
a Delaware statutory trust
 
 
 
By: Pier 1 Holdings, Inc., its managing trustee and a Delaware corporation
 
 
 
 
 
/s/ Michael Benkel  
 
 
Michael Benkel
 
 
 
 
 
 
By:
 
/s/ Christine C. Murray
 
 
 
Printed Name: Christine C. Murray
 
 
 
Its: S.V.P. – Human Resources and CHRO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
3/31/2019
 
Date:
 
4/1/2019






Agreement for Severance Benefits and for Release, Waiver and Nondisclosure

Page 6

